Citation Nr: 1755403	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability including gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had requested the opportunity to appear at a hearing before a Veterans Law Judge and such a hearing was scheduled for August 2014.  He did not appear for that hearing and did not offer good cause for his failure to appear.  As such, the Board deems that his request for a hearing was withdrawn. 

This case was previously before the Board in August 2012, August 2014, and again in May 2017 on which occasions it was remanded for further development, to include providing the Veteran with additional VA examinations.  The directive regarding an examination and opinion regarding the possibility of aggravation of disability by his service-connected disability was not adequately completed and that matter will be remanded for compliance.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed GERD and/or hiatal hernia are related to military service.  Alternatively, the Veteran has also claimed that his GERD and/or hiatal hernia may have been caused or aggravated by his service-connected PTSD.  See April 2009 claim.

The Veteran was afforded three VA examinations in July 2009, February 2013, and again in June 2017, which were found to be inadequate by the Board remands.  In its May 2017 remand directives, the Board directed that another VA examination be provided.  The Board specifically requested that the examiner address whether the Veteran's gastrointestinal disabilities, to include GERD and hiatal hernia, were caused by or aggravated by (permanently worsened beyond the natural course of the condition) any service connected disability on an at least as likely as not basis.  The remand directives also requested rationale for any opinions rendered.  Although an examination was provided in June 2017 and the VA examiner rendered an opinion regarding aggravation, the examiner did not provide sufficient rationale to support the rendered opinion.  To the point, the VA examiner's rationale that the Veteran's gastrointestinal disabilities were not aggravated by any service-connected disability was simply that the Veteran's "conditions have followed their natural progression."  While this may be the case, that the Veteran's condition was not aggravated beyond the natural course of the condition, the rationale is inadequate because it does not explain why the Veteran's GERD and hiatal hernia have not worsened beyond the natural course of the conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the June 2017 VA examiner, or another appropriate clinician if the June 2017 VA examiner is not available, to provide a supplemental medical opinion in this case.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's GERD and hiatal hernia were chronically worsened beyond a normal progression (aggravated) by his service-connected PTSD, to include any medications take for his PTSD.  

If the examiner finds that the Veteran's GERD and hiatal hernia were not aggravated by his service-connected PTSD, the examiner should provide a complete rationale as to why neither condition was aggravated beyond a normal progression.  In other words, the conclusion that the Veteran's condition was not aggravated beyond the natural course of the condition cannot also be the rationale.

If the examiner finds that any component of the Veteran's gastrointestinal disabilities has been aggravated by his service-connected disabilities, a description of the baseline level of disability prior to such aggravation must be provided.  

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.  Any and all diagnostic testing which the VA examiner deems necessary should be scheduled and performed.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for gastrointestinal disability including GERD, to include as secondary to PTSD.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






